Citation Nr: 0003477	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right femoral and right tibial fracture residuals including 
osteomyelitis residuals, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for right (major) 
ulnar fracture residuals, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1991 to July 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Huntington, West Virginia, Regional Office which denied both 
increased evaluations for the appellant's service-connected 
post-operative right femoral and right tibial fracture 
residuals including osteomyelitis residuals and right (major) 
ulnar fracture residuals and a total rating for compensation 
based upon individual unemployability.  In J- v. West, No. 
98-2446, (U.S. Vet. App. Jan. 26, 1999), the United States 
Court of Appeals for Veterans Claims (Court) denied the 
appellant's petition for extraordinary relief in the nature 
of a writ of mandamus.  The appellant has been represented 
throughout this appeal by Richard A. LaPointe, Attorney.  


REMAND

The appellant asserts that the record supports assignment of 
both increased evaluations for his post-operative right 
femoral and right tibial fracture residuals and right (major) 
ulnar fracture residuals and a total rating for compensation 
purposes based on individual unemployability.  In a September 
1997 written statement, the appellant's attorney advanced 
that the appellant was in receipt of Social Security 
Administration disability (SSA) benefits based upon his 
service-connected disabilities.  Documentation of such an 
award is not of record.  In reviewing a similar factual 
scenario, the Court has clarified that once a claimant has 
submitted a well-grounded claim, the Secretary has a 
responsibility to obtain any relevant records from the SSA.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

In reviewing the report of a November 1997 Department of 
Veterans Affairs (VA) examination for compensation purposes, 
the Board observes that the appellant exhibited a right leg 
length deformity secondary to his service-connected 
post-operative right femoral fracture residuals and right 
"midshaft" ulnar fracture residuals with nonunion of the 
fracture fragments.  The appellant was noted to use a right 
shoe lift due to his right leg length deformity.  The VA 
examiner apparently neither measured the appellant's 
shortened right lower extremity nor indicated whether his 
right ulnar nonunion was located in the upper or lower half 
of the right ulna.  Such findings are necessary for 
evaluation of the appellant's disabilities under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5255, 
5262, 5275 (1999).  Additionally, the appellant reported that 
he had been treated for his post-operative right femoral and 
right tibial fracture residuals by an orthopedist at the 
Albany Bone and Joint Surgeons.  Clinical documentation of 
the cited treatment has not been incorporated into the 
record.  The Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the appellant's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The New York, New York, Regional Office (RO) must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  The 
RO may not have considered the applicability of 38 C.F.R. 
§ 4.40 (1999) to the appellant's claims for increased 
evaluations for his post-operative right femoral and right 
tibial fracture residuals and right (major) ulnar fracture 
residuals.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the SSA and 
request that it provide both 
documentation of the appellant's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award of such benefits.  Upon 
receipt of the requested information, it 
should be incorporated into the record.  
2.  The RO should request that the 
appellant provide information as to all 
post-service treatment of his 
post-operative right femoral and right 
tibial fracture residuals and right ulnar 
fracture residuals including the names 
and addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Albany Bone and Joint 
Surgeons and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the appellant for incorporation into the 
record.  

3.  The RO should then schedule the 
appellant for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right femoral, right tibial, and 
right ulnar fracture residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify the lengths of the appellant's 
lower extremities; whether the 
appellant's right ulnar nonunion is in 
the upper or lower half of the ulna; the 
normal ranges of motions of the right 
upper and lower extremities; the 
limitation of activity imposed by the 
appellant's fracture residuals; and any 
associated pain with a full description 
of the effect of the appellant's 
service-connected disabilities upon his 
ordinary and vocational activities.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
appellant without good cause fails to 
report for examination, his claims for 
increased compensation benefits will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the appellant of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO should then readjudicate the 
appellant's claims of entitlement to 
increased evaluations for post-operative 
right femoral and right tibial fracture 
residuals including osteomyelitis 
residuals and right (major) ulnar 
fracture residuals and a total rating for 
compensation based upon individual 
unemployability with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 
and 4.71a, Diagnostic Codes 5211, 5255, 
5262, 5275 (1999) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claims.  



		
	J. T. HUTCHESON
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


